DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2021 is being considered by the examiner.
Drawings
The drawings were received on December 28, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 6-8 are rejected as being indefinite because the metes and bounds for the claim cannot be ascertained because they appear to include optional limitations, and it’s not clear if such limitations or structures are required or not.
Specifically, claims 4 and 8 require “optional pattern” (claim 4) and “optional patterns” (claim 8). What are the optional patterns? Are they optional? Do the claims require these patterns? For purposes of this office action, anything that is described as “optional” is interpreted as not being required and is going to be ignored by the examiner.
Claims 6 and 7 are rejected as being dependent upon claim 4 without rectifying the indefiniteness. 
Claim 6 is further rejected because it requires an “optional shape”, an “optional dimension” and an “optional arrangement cycle.” Are all these optional? What’s required? What is the claim trying to say? For purposes of this office action, anything that is described as “optional” is interpreted as not being required and is going to be ignored by the examiner.
Claim 7 is further rejected because the examiner cannot determine what is being required. Claim 7 recites “wherein the pattern of trench structure portions is arranged to cause a part of the pattern in a chip diced from a wafer extend to an end surface of the chip or extend to another adjacent pattern, and any of the patterns extend to outside atmosphere”. If the trench pattern is optional, “the pattern” in this context appears to lack antecedent basis. Otherwise, what does it mean? What is a chip diced from a wafer extend to an end surface of the chip or extend to another adjacent pattern? What does “any of the patterns extend to outside atmosphere” mean? What outside atmosphere? What do chips and wafers have to do with the module? How are the modules in this claim set part of the chip cut from a wafer? The examiner has tried to understand the claim in conjunction with the specification but cannot understand how the chip and wafer are to be interpreted in the claim as written. As such, claim 7 is rejected under 35 U.S.C. 112(b), but will not be examined with respect to the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi et al. (JP2007025583, submitted by the applicant with the IDS received December 28, 2021, and included an English translation, hereinafter referred to as “Hiroshi”). Hiroshi anticipates claims:
1. An optical module (see figures 1-23) comprising a planar optical waveguide type optical switch (see figures 1-23)  that includes a Mach-Zehnder interferometer (see figure 7) driven by a thermo-optical effect (see paragraph 0037), 
wherein a planar lightwave circuit layer is provided on a top surface of a Si substrate (171, see paragraph 0078), the planar lightwave circuit layer including optical waveguides (172 and 173 are together interpreted as the waveguides), heaters (176), and electric wires (see paragraph 0079), the optical waveguide including an underclad layer (172), a core (173), and an overclad layer (175) made of Si02 (see paragraph 0078), the heater heating the optical waveguide, the electric wire supplying power to the heater, 
trench structure portions (grooves 182 are interpreted as the trench structure portions) as concave grooves are provided in a local portion including an interface between the underclad layer and the top surface of the Si substrate, and the trench structure portions are provided to suppress diffusion of heat applied from the heater to the core, to the Si substrate below the core (see figures 16 and 17).
2. The optical module according to claim 1, wherein the trench structure portions are formed in a bonded state by bonding the Si substrate in which grooves are provided in a predetermined region and another Si substrate for thermal oxidation treatment, and a thin film of a Si layer made of thermal oxidation film remains on a bonded interface (this limitation regarding how the trench structure portions are formed is interpreted as a product-by-process limitation, since it’s merely describing the manner in which the trench structure portions were formed and the prior art has already shown the structure of the trench structure portion as required by the claim, see MPEP 2113).
3. The optical module according to claim 1, wherein heat insulation grooves to prevent the heat transferred from the heater to the core from being diffused to other parts are provided near two arms of the Mach-Zehnder interferometer (see figures 16 and 17).
4. The optical module according to claim 1, wherein the trench structure portions are arranged (see figures 16 and 17).
5. The optical module according to claim 1, wherein a pattern of the trench structure portions is arranged in corresponding to layout of the optical waveguide (see figures 16 and 17).
6. The optical module according to claim 4, wherein a pattern of the trench structure portions is arranged in a pattern (see figures 16 and 17).
8. A method of manufacturing an optical module (see figures 16 and 17) including a planar optical waveguide type optical switch, the method comprising: 
a first step of forming trench structure (groove 182 is interpreted as the trench) in a local portion including an interface between an underclad layer (172) made of SiO2 (see paragraph 0078) and a Si substrate (171, see paragraph 0078), on a top surface of the Si substrate; and 
a second step of forming a planar lightwave circuit layer to cause the trench structure to suppress diffusion of heat applied from heaters to cores, to the Si substrate below the cores, the planar lightwave circuit layer including optical waveguides (172 and 173 are together interpreted as the optical waveguides), the heaters (176), and electric wires (see paragraph 0079), the optical waveguide including the underclad layer (172), the core (173/174), and an overclad layer (175), the heater heating the optical waveguide, the electric wire supplying power to the heater (see paragraph 0079).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference A noted on the attached PTO-892 is related to a similar optical module and is relevant to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874